DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 21 December 2020 has been entered in full.  Claims 1-20 are under examination.

Withdrawn Objections And/Or Rejections
 	The provisional rejection of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 79, 82, 84, and 90 of copending Application No. 16/324,501 (reference application) in view of (1) either Thompson et al. (“Thompson 1”; US 6,492,497; issued 10 December 2002) or Thompson et al. (“Thompson 2”; US 7,368,111; issued 06 May 2008), and (2) Paszty et al. (US 7,592,429 B2; issued 22 September 2009), and (3) Kniessel et al. (US 8,246,953 B2; effectively filed 10 October 2008), and (3) Rauch et al. (2004, Lancet 363:1377-1385) as set forth at pp. 7-9 of the previous Office action (mailed 20 August 2020) is withdrawn in view of Applicant’s persuasive arguments (pp. 9-10, remarks received 21 December 2020).
The provisional rejection of claims 8, 10, 11, 13-16, 18, and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 79, 82, 84, and 90 of copending Application No. 16/324,501 (reference application) in view of Morello et al. (2006, Cell 127:297-304), Goverde et al. (US 3,600,132; issued 17 August 1971), Paszty et al. (US 7,592,429 B2; issued 22 September 2009), Kniessel et al. (US withdrawn in view of Applicant’s persuasive arguments (p. 10, remarks received 21 December 2020).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) CLAIMS 1-7:

A1) US 9,598,486 B2:
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 22-25 of U.S. Patent No. 9,598,486 B2 in view of (1) either Thompson et al. (“Thompson 1”; US 6,492,497; issued 10 December 2002) or Thompson et al. (“Thompson 2”; US 7,368,111; issued 06 May 2008), and (2) Kniessel et al. (US 8,246,953 B2; effectively filed 10 October 2008).  The rejection is maintained for the reasons set forth at pp. 4-5 of the previous Office action (mailed 20 August 2020) and for the reasons discussed below.

This has been fully considered but is not found to be persuasive.  First, instant claim 1 begins by reciting administration of an antibody or antigen-binding fragment thereof that binds to TGF-β generically, not TGF-β1 and TGF-β2 specifically.  Patented claim 1 also generically recites administering an antibody that binds TGF-β.  The term “TGF-β” is broadly and reasonably interpreted as including the isotypes TGF-β1, TGF-β2 and TGF-β3.  This interpretation is supported by patented claims 13 and 14, which depend from patented claim 1 and recite that the antibody binds and neutralizes TGF-β1, TGF-β2, and TGF-β3.  Also, while the antibodies defined by SEQ ID NOs: 22-25 (as recited later in instant claim 1) may specifically bind the TGF-β1 and TGF-β2 isotypes, the patented claims (e.g., patented claims 13 and 14) explicitly indicate that binding and neutralization of TGF-β1 and TGF-β2 is desirable and therapeutically useful in treating OI.  Therefore, it would have been obvious to administer other antibodies that bind and neutralize TGF-β1 and TGF-β2 individually in view of the patented claims.  The secondary references provide antibodies with such activities, and further provide evidence that they are appropriate for use in therapy.  Accordingly, the patented claims reasonably suggest the instant claims when taken with the disclosures of the secondary references.

A2) US 10, 377,819 B2:
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,819 B2 in view of (1) either Thompson et al. (“Thompson 1”; US 6,492,497; issued 10 December 2002) or Thompson et al. (“Thompson 2”; US 7,368,111; issued 06 May 2008), and (2) Kniessel et al. (US 8,246,953 B2; effectively filed 10 October 2008), and (3) Rauch et al. (2004, Lancet 363:1377-1385). The rejection is maintained for the reasons set forth at pp. 6-7 of the previous Office action (mailed 20 August 2020) and for the reasons discussed below.
Applicant argues (pp. 8-9, remarks received 21 December 2020) that the antibodies recited in claim 1 are specific for TGF-β1 and TGF-β2, respectively.  Applicant urges that the claims in ‘819 do not suggest using these isotype-specific antibodies to treat OI.  Applicant contends that the teachings of the secondary references do not remedy this alleged deficiency.  Applicant concludes that the ODP rejection should be withdrawn.
This has been fully considered but is not found to be persuasive.  First, as argued above, instant claim 1 begins by reciting administration of an antibody or antigen-binding fragment thereof that binds to TGF-β generically, not TGF-β1 and TGF-β2 specifically.  Patented claim 1 also generically recites administering an antibody that binds TGF-β.  The term “TGF-β” is broadly and reasonably interpreted as including the isotypes TGF-β1, TGF-β2 and TGF-β3.  This interpretation is supported by the fact that the specific antibody recited in the patented claims (antibodies comprising SEQ ID NOs: 10 and 11, or 14 and 15, which correspond to antibody 1D11) binds and neutralizes 

B) CLAIMS 8-20:

B1) US 9,598,486 B2:
Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,598,486 B2 in view of Morello et al. (2006, Cell 127:297-304).  The rejection is maintained for the reasons set forth at pp. 10-11 of the previous Office action (mailed 20 August 2020) and for the reasons discussed below.
Applicant argues (p. 9, remarks received 21 December 2020) that claims 8-20 depend directly or indirectly from claim 1.  Applicant urges that the patented claims do not suggest using the recited isotype-specific antibodies to treat OI.  Applicant contends 
This has been fully considered but is not found to be persuasive.  Contrary to Applicant’s arguments, instant claims 8 and 16 are not dependent from claim 1.  Rather claims 8 and 16 are an independent claims.  Furthermore, none of dependent claims 9-15 and 17-20 depend from claim 1.  Accordingly, Applicant’s arguments are not found to be persuasive because they are factually incorrect.
 
B2) US 10,377,819 B2:
Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,819 B2 in view of Morello et al. (2006, Cell 127:297-304), Goverde et al. (US 3,600,132; issued 17 August 1971), Paszty et al. (US 7,592,429 B2; issued 22 September 2009), and Rauch et al. (2004, Lancet 363:1377-1385).  The rejection is maintained for the reasons set forth at pp. 12-14 of the previous Office action (mailed 20 August 2020) and for the reasons discussed below.
Applicant argues (p. 9, remarks received 21 December 2020) that claims 8-20 depend directly or indirectly from claim 1.  Applicant urges that the patented claims do not suggest using the recited isotype-specific antibodies to treat OI.  Applicant contends that the teachings of the secondary references do not remedy this alleged deficiency.  Applicant concludes that the ODP rejection should be withdrawn.
This has been fully considered but is not found to be persuasive.  Contrary to Applicant’s arguments, instant claims 8 and 16 are not dependent from claim 1.  Rather .

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
11 February 2021